MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Feb 03 2017, 9:56 am

court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Patricia Caress McMath                                   Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General
Indianapolis, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Breasia Sawyer,                                          February 3, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1608-CR-1832
        v.                                               Appeal from the Marion County
                                                         Superior Court
State of Indiana,                                        The Hon. Linda Brown, Judge
Appellee-Plaintiff.                                      The Hon. Allan Reid,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G10-1408-CM-40997



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1832 | February 3, 2017    Page 1 of 5
                                          Case Summary
[1]   On August 18, 2014, Appellant-Defendant Breasia Sawyer was shopping at

      Walmart with her sister when a store employee observed her conceal towels in

      her bag. The store employee also observed her move beyond the points of

      purchase with sheets in her arms without paying. After she was intercepted by

      the employee, Sawyer voluntarily gave a written statement in which she

      admitted to walking out without paying for the items. Appellee-Plaintiff the

      State of Indiana (the “State”) charged Sawyer with one count of Class A

      misdemeanor theft on August 28, 2014.


[2]   On appeal, Sawyer challenges the sufficiency of the evidence. Specifically,

      Sawyer raises the following restated issue: whether the evidence was sufficient

      to prove that she intended to deprive Walmart of the value of the towels and

      sheets that she carried through the exit doors without paying for them. Because

      there was sufficient evidence such that reasonable minds could reach the

      conclusion that Sawyer intended to commit theft, we affirm.



                            Facts and Procedural History
[3]   On August 18, 2014, Sawyer was shopping in the Walmart on East Washington

      Street in Marion County with her younger sister. Sawyer was familiar with this

      particular Walmart because she use to work at the store. While the two women

      were shopping, Marcus Shields, the store’s Asset Protection Associate, saw

      Sawyer pick up some towels and put them in her purse. Shields also observed


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1832 | February 3, 2017   Page 2 of 5
      Sawyer picking up two sets of sheets before she walked past all points of

      purchase and into the vestibule.1


[4]   At that point, Sawyer was confronted by Shields. Sawyer was cooperative with

      Shields and went with him to his office to fill out a statement form. On the

      form, Sawyer wrote “I walked out of Walmart with a pack of towels [and] two

      sheet sets.” Tr. p. 10; State’s Ex. 2. An officer from the Indianapolis Police

      Department was subsequently dispatched to the store where the officer issued a

      summons for theft.


[5]   The State charged Sawyer with Class A misdemeanor theft on August 28, 2014.

      After Sawyer failed to appear for two bench trials, she proceeded to a bench

      trial on July 18, 2016. During her testimony, Sawyer admitted that she had

      passed all points of purchase with the towels and sheets. Sawyer also testified

      that she was only going to the vestibule to retrieve a cart and that Walmart

      allows its customers to place unpaid items in their purses or bags. The trial

      court found Sawyer guilty as charged and sentenced her to 365 days, with 349

      suspended and twenty hours of community service per month while she is on

      probation. This appeal follows.



                                     Discussion and Decision




      1
          The vestibule is the area between two sets of doors that separate the store entrance and the parking lot.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1832 | February 3, 2017                Page 3 of 5
[6]   On appeal, Sawyer argues that there was insufficient evidence to support her

      conviction for Class A misdemeanor theft because there is no evidence that

      Sawyer intended to deprive Walmart of the value or use of the merchandise

      when she went through the exit to the vestibule without paying for the sheets or

      towels. Our standard for reviewing the sufficiency of the evidence claims is

      well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


               In reviewing the sufficiency of the evidence, we examine only the
               probative evidence and reasonable inferences that support the
               verdict. We do not assess witness credibility, nor do we reweigh
               the evidence to determine if it was sufficient to support a
               conviction. Under our appellate system, those roles are reserved
               for the finder of fact. Instead, we consider only the evidence
               most favorable to the trial court ruling and affirm the conviction
               unless no reasonable fact-finder could find the elements of the
               crime proven beyond a reasonable doubt. This evidence need not
               overcome every reasonable hypothesis of innocence; it is
               sufficient so long as an inference may reasonably be drawn from
               it to support the verdict.


      Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012) (internal citations and quotation

      marks omitted). The trier of fact is responsible for resolving conflicts of

      testimony, determining the weight of the evidence, and evaluating the

      credibility of the witnesses. Jones v. State, 701 N.E.2d 863, 867 (Ind. Ct. App.

      1998).


[7]   Under Indiana Code section 35-43-4-2, “[a] person who knowingly or

      intentionally exerts unauthorized control over property of another person, with

      intent to deprive the other person of any part of its value or use, commits theft,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1832 | February 3, 2017   Page 4 of 5
      a Class A misdemeanor.” “Intent is a mental function, and without a

      confession, it must be determined from a consideration of the conduct and the

      natural consequences of the conduct giving rise to the charge that the defendant

      committed theft.” Long v. State, 867 N.E.2d 606, 614 (Ind. Ct. App. 2007)

      (internal citations and quotation marks omitted). “Accordingly, intent may be

      proven by circumstantial evidence, and it may be inferred from a defendant’s

      conduct and the natural and usual sequence to which such conduct logically

      and reasonably points.” Id. (internal citation omitted).


[8]   Sawyer asserted during trial that she took the items with her past the exit doors

      in order to retrieve a cart and that Walmart allowed customers to store unpaid

      items in their purses or bags. The trial court, however, did not find Sawyer’s

      “demeanor, or her testimony very credible.” Tr. p. 26. The trial court also

      found that “if [Sawyer] worked at [Walmart] then she certainly . . .

      [understood] the rules about passing the last point of purchase. If you are going

      to get a cart, you do not carry unpaid merchandise with you out to get a cart.”

      Tr. p. 26. Furthermore, the evidence shows that Sawyer wrote a voluntary

      statement in which she admitted to walking out of the store with the unpaid

      merchandise. Reviewing only the probative evidence and reasonable inferences

      that would support the verdict, we conclude that the evidence was sufficient to

      support the trial court’s conclusion that Sawyer committed theft beyond a

      reasonable doubt. We affirm the judgment of the trial court.


      Vaidik, C.J., and Brown, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1832 | February 3, 2017   Page 5 of 5